Citation Nr: 1142980	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October to December 1953, and from April 1954 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which denied service connection for a psychiatric disorder.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has generally characterized the issue as set forth on the title page, to allow for consideration of any diagnosed psychiatric disorder.  The Board further notes that at this point, service connection for posttraumatic stress disorder (PTSD) has not been claimed, nor does the record shown that any PTSD diagnosis been made.  Hence, for purposes of this remand, no development relating to PTSD will be undertaken.  

In November 2008, the Veteran raised addition claims including entitlement to service connection for a prostate condition, including prostate cancer; entitlement to service connection for bladder removal and erectile dysfunction secondary to prostate cancer; and entitlement to special monthly compensation.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking to establish service connection for a psychiatric disorder.  He contends that the condition is directly related to service and/or that the condition is secondary to a service-connected chip fracture of the distal left fourth toe.  

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence of record reflects that the service treatment records (STRs) are negative for a psychiatric diagnosis.  Additionally, psychiatric evaluation conducted upon discharge in July 1957 was normal.  

The file contains a private medical records and medical statement from a doctor associated with the Goldsboro Psychiatric Clinic dated in October 2006.  The medical statement includes recordation of the Veteran's history to include an injury to the left foot in service while sorting rockets, and mention of an arrest during service for carrying a concealed weapon, resulting in serving 25 days in the stockade.  An October 23, 2006 medical record includes a diagnosis of anxiety disorder - service connect on basis of jail time.  In an October 24, 2006 medical statement, a doctor refers to the Veteran's "service connected" generalized anxiety disorder.  

Also on file is a VA examination report of June 2007 reflecting that adjustment disorder and schizoid personality disorder were diagnosed.  The examiner indicated that generalized anxiety disorder was not found and further opined that diagnosed adjustment disorder was related to significant post-service cancer and surgeries, but was not caused by the service-connected toe injury.  

The Board observes that the VA examiner failed to address the theory of direct service incurrence and failed to provide a full opinion as relates to the theory of secondary service connection.  In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  While causation was addressed by the VA examiner in 2007, aggravation was not.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, while a VA psychiatric examination was conducted in 2007, it is inadequate to the extent that it did not contain a medical opinion fully addressing the theories of entitlement raised in this case.  The Board further observes that the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons explained herein, a request for supplemental medical examination and opinion is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In addition, it appears that the Veteran receives his psychiatric treatment through the Goldsboro Psychiatric Clinic and that records current through May 2007 on file.  Accordingly, the most current medical records will be sought.  The matter of whether the Veteran receives any VA psychiatric treatment will also be clarified and all pertinent records will be sought.  

The Board also observes that in a brief dated in January 2011, the Veteran's representative requested that the Veteran's service personnel records be obtained for the file.  As these may prove relevant in terms of substantiating the Veteran's service-related history, these records will be requested.  

Finally, an October 2006 medical statement references the Veteran's receipt of Social Security benefits.  As it appears that the Veteran may have applied for and/or be in receipt of disability benefits through the Social Security Administration (SSA), any such pertinent records will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder.  Appropriate steps should be taken to obtain any identified records to include records from the Goldsboro Psychiatric Clinic dated from May 2007 forward.

In addition, it should be determined whether the Veteran has received any psychiatric treatment through VA.  If so, all available VA psychiatric/mental health treatment records, assessments and examination reports should be requested and associated with the claims file.  If he has not received psychiatric treatment through VA, this fact should be annotated for the file.

2.  The Veteran's service personnel records should be sought and associated with the file.  If a search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.

3.  The RO should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims file.  If a search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.

4.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination in conjunction with the pending service connection claim for a psychiatric disorder.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment and personnel records, if possible.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his psychiatric history (particularly as relates to service and any pertinent incidents therein), symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.

a) The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.  

b). For each diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's active service period, or during the first post-service year.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder is etiologically related to the Veteran's period of active service.  In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

c) The examiner is also requested to address whether any currently manifested psychiatric disorder is at least as likely as not (at least a 50 percent probability) caused by a service-connected chip fracture of the distal left fourth toe; as well as addressing whether it is at least as likely as not (at least a 50 percent probability) that a service-connected chip fracture of the distal left fourth toe aggravated (i.e., permanently worsened) any psychiatric disorder found on examination.  If aggravation is found, the degree of aggravation should be specifically identified, to the extent possible. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC should then readjudicate the Veteran's claim to include discussion of both direct and secondary theories of entitlement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



